Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-3, 5-9, 18, 19, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US20140087227).
2.	Regarding claims 1-3, 5-9, 18, 19, 23, Shih teaches an electrical energy storage apparatus (see Fig. below) comprising: a first energy storage device arranged to supply electrical energy to an external electrical load; a second energy storage device arranged to recharge the first energy storage when at least a portion of the second energy storage device is exposed to air; wherein the second energy storage device includes an encapsulation arranged to selectively block an air exposure to the second energy storage device, so as to maintain the second energy storage device in an idle state (see Fig. below).

    PNG
    media_image1.png
    613
    962
    media_image1.png
    Greyscale

3.	Regarding claim 18, Shih teaches the first battery cell 22 a can have a first chemical composition, and the second battery cell 22 b can have a second chemical composition that is different from the first chemical composition [0059]
4.	Regarding claim 19, Shih teaches both of the battery cells 22 a, b can be lithium battery cells which include lithium-containing layers 31 a, b which contain lithium-containing materials having lithium-containing charge carriers such as lithium ions [0033]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

5.	Claims 10-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US20140087227) as applied to claim 1 in view of Wang (US20150228986).
6.	Regarding claims 10-17, 20-22, the complete discussion of Shih as applied to claim 1 is incorporated herein. Shih teaches a first electrolyte 44 a of the first battery cell 22 a can be made of a different material than the second electrolyte 44 b of the second battery cell 22 b [0059] (claim 16). However, they are silent about the limitations of claims 10-15 and 17.
7.	Regarding claim 10, Wang teaches the electrode is exposed to air (“Liquid-activated” refers to an element or system being active responsive to exposure to a liquid [0018] which means it will also be exposed to air
8.	Regarding claim 11, Wang teaches reducing corrosion of the anode [0048] and corrosion involves oxidation and reduction.
9.	Regarding claim 12, Wang teaches energy storage device includes a zinc anode [0048].
10.	Regarding claim 13, Wang teaches wherein the second energy storage device comprises a first electrolyte including a first hydrogel is polyacrylate [0016].
11.	Regarding claims 15 and 17, Wang teaches wherein the first energy storage device includes a second electrolyte, and wherein the second electrolyte includes a second hydrogel of polyacrylamide [0016] for the benefit of ionic communication that operates to generate an electric current for the battery [0005].

13.	 Regarding claims 21 and 22, Wang wherein the common anode and/or the common cathode are foldable such that the second energy storage device is stacked on the first energy storage device (battery case 135 needs not be a bulky physical structure, but may comprise a thin flexible [0022])
14.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shih with Wang’s teachings above for the benefit of ionic communication that operates to generate an electric current for the battery.


15.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US20140087227) as applied to claim 1 in view of Jeong et al. (US 20170081248).
16.	Regarding claim 4 the complete discussion of Shih as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claim 4.
17.	Jeong teaches Pt/C active material [0126] for the benefit of a nano carbon material includes excellent elasticity, electrical conductivity, corrosion resistance, and chemical resistance [0006].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722